Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-5, 17, 19, 20, 10-12 are allowable over the prior art of record: the closest prior art of record (Vzric et al. U.S. patent application publication 20160353367) does not teach or suggest in detail "negotiating, by the network slice management system with the control device, service information based on the service requirement, wherein the service information comprises a service level agreement (SLA) between the third-party service provider and the network slice management system;  creating, by the network slice management system, a network slice instance based on the service requirement, wherein the network slice instance is used to provide the service requested in the service request message; sending, by the network slice management system, a notification message to the control device, wherein the notification message carries an identifier of the network slice instance; receiving, by the network slice management system, a network slice instance adjustment request sent by the control device, wherein the network slice instance adjustment request carries the identifier of the network slice instance and requests an 
Vzric teaches a method involves receiving a request by a global connection and mobility management (G-CMM) function in a communication network. Determination is made if the request is accommodated using a set of pre-existing network slices of the communication network. A new-network slice is instantiated to accommodate the request when the request is not accommodated using the pre-existing network slices. Performance metrics indicative of performance of the network slices and the new-network slice are measured. The network slices and the new-network slice are scaled 
Claims 6-9, 13-16 are allowable over the prior art of record: the closest prior art of record (Vzric et al. U.S. patent application publication 20160353367)  does not teach or suggest in detail "sending, by a control device of a third-party service provider, a service request message to a network slice management system of an operator, wherein the service request message requests the network slice management system to provide a service, and the service request message carries a service requirement;  negotiating, by the control device with the network slice management system, service information based on the service requirement, wherein the service information comprises a service level agreement (SLA) between the third-party service provider and the network slice management system; receiving, by the control device, a notification message sent by the network slice management system, wherein the notification message carries an identifier of a network slice instance; sending, by the control device to the network slice management system, a network slice instance adjustment request, wherein the network slice instance adjustment request carries the identifier of the network slice instance and requests an adjusted service requirement; sending, by the control device to the network slice management system, a second network slice instance adjustment request sent, wherein the second network slice instance 
Vzric teaches a method involves receiving a request by a global connection and mobility management (G-CMM) function in a communication network. Determination is made if the request is accommodated using a set of pre-existing network slices of the communication network. A new-network slice is instantiated to accommodate the request when the request is not accommodated using the pre-existing network slices. Performance metrics indicative of performance of the network slices and the new-network slice are measured. The network slices and the new-network slice are scaled based on measured metrics. Whereas, stated above, Applicant's claimed invention states "sending, by a control device of a third-party service provider, a service request message to a network slice management system of an operator, wherein the service request message requests the network slice management system to provide a service, and the service request message carries a service requirement;  negotiating, by the control device with the network slice management system, service information based on the service requirement, wherein the service information comprises a service level agreement (SLA) between the third-party service provider and the network slice management system; receiving, by the control device, a notification message sent by the network slice management system, wherein the notification message carries an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444